DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,687,929.  Claim 10 is rejected over claim 1 of U.S. Patent No. 10,687,929, claim 20 is rejected is rejected over claim 1, claims 21 and 22 are rejected over claim 3 of U.S. Patent No. 10,687,929, claim 25 is rejected over claim 1 of U.S. Patent No. 10,687,929, claim 26 is rejected over claim 7 of U.S. Patent No. 10,687,929, claim 27 is rejected over claim 8 of U.S. Patent No. 10,687,929, claim 30 is rejected over claim 1 of U.S. Patent No. 10,687,929. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they both include a prosthesis and surgical instrument positioned within an inner space defined within the prosthesis, the surgical instrument including at least one sheet made of a flexible resilient material continuously overlapping itself one or more times to define a plurality of levels.
Claims 10-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8,808,315.  Claim 10 is rejected over claim 1 of U.S. Patent No. 8,808,315. Claim 20 is rejected over claim 6 of U.S. Patent No. 8,808,315, claim 21 and 22 are rejected over claim 8 of U.S. Patent No. 8,808,315, claim 25 is rejected over claim 11 of U.S. Patent No. 8,808,315, claims 26 and 27 are rejected over claim 9 of U.S. Patent No. 8,808,315, claim 28 is rejected over claim 10 of U.S. Patent No. 8,808,315, claim 30 is rejected over claim 1 of U.S. Patent No. 8,808,315. 
Although the claims at issue are not identical, they are not patentably distinct from each other because a they both include a prosthesis and surgical instrument positioned within an inner space defined within the prosthesis, the surgical instrument including at least one sheet made of a flexible resilient material continuously overlapping itself one or more times to define a plurality of levels.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ford US 2004/0087980.
Regarding claim 30, Ford discloses a surgical kit for treating a hernia of an abdominal wall comprising: a prosthesis 22 including a first layer of a biocompatible flexible material (first layer 68, figure 8) configured to be placed opposite the abdominal wall (paragraph 0055; prosthesis for wounds on the abdominal wall) and a second layer of biocompatible flexible material (second layer 66, figure 8) configured to be placed opposite the abdominal cavity (paragraph 0055; prosthesis for wounds on the abdominal wall), the first and second layers defining an inner space therebetween (pocket 78), the inner space accessible by an opening 80 in the first layer (figure 4), and, a surgical instrument removably positioned within the inner space of the prosthesis (tether 24, 26; paragraph 0071), the surgical instrument including at least one sheet made of a flexible resilient material (flexible resilient tether may be made as a strap of a variety of materials such as polypropylene mesh structures, paragraph 0064; Examiner notes applicant discloses in paragraph 0041 that materials such as polypropylene makes it possible to give the necessary resilience), said sheet continuously overlapping itself one or more times so as to define a plurality of levels (figure 7, tether is overlapped at point 60 and within the opening 80), wherein the surgical instrument is configured to transition between an idle configuration and a deployed configuration within the inner space of the prosthesis (instrument, or tether 24, 26, is placed within the prosthesis at opening 80, the strap can be considered idle when it is not being positioned or moved, and deployed once it is placed within the patient).
Allowable Subject Matter
Claims 10-29 are rejected on the ground of nonstatutory double patenting as discussed above in more detail, but would be allowable if a proper terminal disclaimer is filed and the claims are rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Ford et al. US 20040087980 discloses a surgical kit for treating a hernia of the abdominal wall comprising a prosthesis and a surgical instrument for placement and deployment of the prosthesis.
However, Ford et al. does not disclose a prosthesis in combination with a surgical instrument, the surgical instrument including at least one sheet made of a flexible resilient material continuously overlapping itself one or more times to define a plurality of levels forming a spiral.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771                

/DIANE D YABUT/Primary Examiner, Art Unit 3771